In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0812V
                                    Filed: February 10, 2017
                                         UNPUBLISHED

****************************
REBEKAH R. CODDE,                       *
As parent and legal representative of   *
her minor daughter, I.R.H.,             *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      DTaP, Varicella, Hib Vaccines; Cellulitis;
                                        *      Scar; Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Elizabeth M. Muldowney, Rawls, McNelis & Mitchell, P.C., Richmond, VA, for petitioner.
Christine M. Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On July 8, 2016, Rebeka R. Codde (“petitioner”) on behalf of her daughter,
I.R.H., filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that
I.R.H. received the DTaP, varicella, and Hib vaccines on August 21, 2014, and
thereafter I.R.H. suffered from cellulitis and a scar which was caused-in-fact by the
vaccines. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On November 15, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On February 10, 2017, respondent filed a proffer on award of

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation (“Proffer”) indicating petitioner should be awarded $35,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $35,000.00, in the form of a check payable to
petitioner, Rebekah R. Codde, as the parent and legal representative of her minor
daughter, I.R.H. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
____________________________________
                                            )
REBEKAH R. CODDE, as parent and             )
legal representative of her minor daughter, )
I.R.H.,                                     )
                                            )
               Petitioner,                  )
                                            ) No. 16-812V
        v.                                  ) Chief Special Master Dorsey
                                            ) ECF
SECRETARY OF HEALTH AND                     )
HUMAN SERVICES,                             )
                                            )
               Respondent.                  )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$35,000.00 which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $35,000.00 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                            Respectfully submitted,

                            CHAD A. READLER
                            Acting Assistant Attorney General

                            C. SALVATORE D’ALESSIO
                            Acting Director
                            Torts Branch, Civil Division

                            CATHARINE E. REEVES
                            Deputy Director
                            Torts Branch, Civil Division

                            ALTHEA W. DAVIS
                            Senior Trial Counsel
                            Torts Branch, Civil Division


                              s/Christine Mary Becer
                            CHRISTINE MARY BECER
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-3665

Date:   February 10, 2017




                               2